849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TRANSCOMM DATA SYSTEMS INC., A Pennsylvania Corp., Plaintiff-Appellee,v.BUSINESS/PERSONAL INCOME CONSULTANTS, INC., an Ohio Corp.;Thomas G. Adams;  Columbus Financial PlanningAgency, Inc., Defendants-Appellants.
No. 88-3283.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant, Business/Personal Income Consultants, Inc., appeals from the Magistrate's order entering judgment for the plaintiff in this diversity contract action.  The plaintiff now moves to dismiss this appeal for want of jurisdiction, on grounds that the parties stipulated that any appeal from the Magistrate's decision would be taken to the district court.  The defendant has responded to the motion.


2
The parties to this action consented to refer this action to the Magistrate for trial pursuant to 28 U.S.C. Sec. 636(c)(4), and further stipulated that any appeal from the Magistrate's decision would be to the district court.  Where the parties consent to entry of a final decision by a Magistrate with any appeal to be made to the district court, the appeal shall proceed "in the same manner as on an appeal from a judgment of the district court to a Court of Appeals.  28 U.S.C. Sec. 636(c)(4).  There is no right of appeal to an appellate court.  See Fed.R.App.P. 3.1;  Stull v. Secretary of Health and Human Services, 749 F.2d 9 (6th Cir.1984) (per curiam).  Accordingly,


3
It is ORDERED that this appeal is transferred to the United States District Court, Southern District of Ohio, Eastern Division before the District Judge to whom the action was originally assigned.  28 U.S.C. Sec. 1631.  This Court, having no jurisdiction over this appeal, does not address the appellee's assertions that the notice of appeal is deficient.